Case 3:18-cv-00406-REP Document 554 Filed 07/29/20 Page 1 of 3 PageID# 21389



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division

LULA WILLIAMS, et al.,                               )
                                                     )
                              Plaintiffs,            )
               v.                                    )      Civil Action No. 3:17-cv-461 (REP)
                                                     )
BIG PICTURE LOANS, LLC, et al.,                      )
                                                     )
                              Defendants.            )
                                                     )


RENEE GALLOWAY, et al.,                              )
                                                     )
                              Plaintiffs,            )
               v.                                    )      Civil Action No. 3:18-cv-406 (REP)
                                                     )
BIG PICTURE LOANS, LLC, et al.,                      )
                                                     )
                              Defendants.            )
                                                     )


                             NOTICE OF FILING UNDER SEAL

       Plaintiff, by counsel, pursuant to Rule 5(C) of the Local Rules of the United States District

Court for the Eastern District of Virginia, hereby informs the Defendants and any nonparties that

they may submit memoranda in support of or in response to Plaintiff’s Motion to Seal within seven

days after the filing. Any person objecting to the motion must file an objection with the Clerk

within seven days of the motion and if no objection is filed in a timely manner, the Court may treat

the motion as uncontested.

                                              Respectfully submitted,
                                              PLAINTIFFS

                                              By:     /s/ Kristi C. Kelly
                                              Kristi C. Kelly, Esq., VSB #72791
                                              Andrew J. Guzzo, Esq., VSB #82170



                                                 1
Case 3:18-cv-00406-REP Document 554 Filed 07/29/20 Page 2 of 3 PageID# 21390



                                   KELLY GUZZO, PLC
                                   3925 Chain Bridge Road, Suite 202
                                   Fairfax, VA 22030
                                   (703) 424-7572
                                   (703) 591-0167 Facsimile
                                   Email: kkelly@kellyguzzo.com
                                   Email: aguzzo@kellyguzzo.com
                                   Counsel for Plaintiffs




                                      2
Case 3:18-cv-00406-REP Document 554 Filed 07/29/20 Page 3 of 3 PageID# 21391



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of July 2020, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system which will send a notification of such filing
(NEF) to all counsel of record.




                                             ______________/s/__________________
                                             Kristi Cahoon Kelly (VSB# 72791)
                                             KELLY GUZZO, PLC
                                             3925 Chain Bridge Rd, Suite 202
                                             Fairfax, VA 22030
                                             (703) 424-7572 – Telephone
                                             (703) 591-0167 – Facsimile
                                             Email: kkelly@kellyguzzo.com
                                             Counsel for Plaintiffs




                                                3
